Citation Nr: 0609142	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-05 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a seizure disorder.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1972.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural history

In August 2000, the RO received the veteran's claim of 
entitlement to service connection for a seizure disorder.  
The October 2001 rating decision denied the claim, and the 
veteran appealed.  

The record reflects that the veteran was scheduled for a 
local hearing at the RO in November 2003.  Without 
explanation, the veteran failed to report for the hearing 
scheduled, and he has not requested any further rescheduling.  

The Board remanded this case in February 2004.  In December 
2005, a supplemental statement of the case denied service 
connection. 


FINDING OF FACT

A preponderance of the medical and other evidence of record 
supports a conclusion that the veteran's seizure disorder is 
unrelated to his military service.


CONCLUSION OF LAW

Service connection for a seizure disorder is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2005).


      REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a 
seizure disorder.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  The issues will then be analyzed and a 
decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was initially informed of the 
relevant law and regulations pertaining to his claim by 
letters sent in September 2000 and March 2001.  The September 
2000 letter informed the veteran, inter alia, that he was 
applying for compensation for "a condition that began or was 
made worse during military service."  (Page 1, emphasis in 
original).  The September 2000 letter states further that VA 
"must have evidence which shows you had an injury or disease 
during service."  (see page 1).

Additionally, the veteran received a June 2001 VCAA letter 
and a March 2004 letter.  In particular, the June 2001 VCAA 
letter informed the veteran, inter alia, that he must 
demonstrate current disability (see the VCAA letter, pages 2 
and 3), and the March 2004 letter explained the evidence that 
VA was seeking to assist veteran with his claim. (see the 
March 2004 letter, pages 1 and 2). 

The veteran was informed of VA's duty to assist him in the 
development of his claim in letters dated September 2000, 
March 2001, June 2001 and March 2004, 2005.  Specifically, in 
the June 2001 and March 2004 letters, the veteran was advised 
of the provisions relating to the VCAA.  In both the June 
2001 and March 2004 letters, the veteran was advised that VA 
would obtain all evidence kept by VA and any other Federal 
agency, including VA facilities and service medical records.  
He was also informed that VA would, on his behalf, make 
reasonable efforts to obtain relevant private medical records 
not held by a Federal agency as long as he completed a 
release form for such.  Both the June 2001 and March 2004 
VCAA letters specifically informed the veteran that for 
records he wanted the VA to obtain on his behalf "you must 
give us enough information about your records so that we can 
request them from the person or agency that has them."
 
Moreover, the veteran was asked to "submit everything you've 
got", in compliance with 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The 
September 2001 VCAA letter from the RO stated as follows:

You should submit any evidence which you have not 
already submitted that supports your claim, such as 
medical evidence of your current disability or evidence 
which may show you have persistent or recurring symptoms 
of disability.  

The March 2004 letter from the RO stated as follows:

We need additional things from you.  Please provide 
us with any evidence or information you may have 
pertaining to your appeal.  You have the right to 
submit additional evidence not already of record.  
Please identify all healthcare providers, VA and 
non-VA, inpatient and outpatient records, who have 
treated you for seizure disorder since service.  
 
These requests comply with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute.  
Veteran status is not at issue and the evidence supports a 
finding that a current disability exists.  Moreover, elements 
(4) and (5), degree of disability and effective date, are 
rendered moot via the RO's denial of service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  The veteran's claim of entitlement to 
service connection was denied based on element (3), a 
connection between the veteran's service and the disability.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to this 
crucial element. 

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, thus denying the claim, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
service medical records and VA medical records previously 
submitted in support of a separate claim.  The veteran has 
identified no additional information that should be obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  In this case, pursuant to the Board's 
remand a VA medical examination was scheduled and an 
examination was completed in January 2005. 

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  The 
veteran did elect to request a hearing and was notified of 
the time and place of the hearing. However, veteran failed to 
appear for the hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant Law and Regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2005).

For certain chronic disorders, including epilepsy, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability. The Board will address each of these in 
turn.  

With respect to element (1), a January 2005 VA medical 
examination indicates that veteran suffers from epilepsy.

With respect to element (2), there is no evidence of any in-
service occurrence or aggravation of a disease or injury 
related to veteran's seizure disorder other than the 
statements of the veteran.  

The veteran's service medical records do not contain any 
indication of the onset of and/or treatment for a seizure 
disorder, nor is there any evidence of an injury that could 
be the cause of seizure disorder.  Specifically, his November 
1972 discharge physical examination was pertinently negative. 
Moreover, there is no objective medical evidence of the onset 
of seizures within the one year presumptive period after 
service. 

The only evidence regarding the onset of seizures consists of 
statements of the veteran that the disorder began after 
service.  The veteran evidently acknowledges that he did not 
have seizures in service.  As discussed above service 
connection can be granted under such circumstances if the 
seizure disorder began within the one year presumptive period 
after service.  The Board must evaluate these statements     
with the presumptive period (ending in November 1973) in 
mind. 

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, a review of 
the veteran's statements as to the onset of his seizures is 
instructive.

In his initial claim for VA benefits (VA Form 21-526) filed 
in August 2000, the veteran stated that his seizure disorder 
began on a specific date, June 8, 1974.  This was more than 
one year and seven months after separation from service, or 
after the expiration of the one year presumptive period.  In 
a statement in support of his claim made in March 2001, the 
veteran stated that the disorder began "5-15-75", or almost 
three years after service.  Finally, in June 2001, in another 
statement in support of his claim, the veteran stated that 
"I have been receiving [sic] seizures every since the first 
year I was released from the service . . . ."  See July 12, 
2001 Statement in Support of Claim.

The veteran's own statements regarding the onset of the 
seizure disorder thus have varied.  This is not a matter of 
idle interest; if the most recent statement is to be 
believed, the onset of seizures was within the one year 
presumptive period after service.  

When the record as a whole is considered, see Madden, the 
July 2001 statement lacks credibility.  As is discussed in 
the paragraphs immediately following, the veteran apparently 
changed his story as to the timing of the onset of his 
seizure disorder after learning of the law and regulations 
pertaining to presumptive service connection.  

As noted above, in his initial August 2000 claim, the veteran 
stated the seizure condition manifested on a specific date: 
June 8, 1974; more than twenty months after separation from 
service.  In a September 2000 letter, the RO informed the 
veteran that there was a one-year presumptive period that 
applied to his claim.  This crucial information evidently was 
not assimilated by the veteran, for in March 2001, he stated 
that he had "a siezure (sic) disorder since 1975, three 
years after coming out of the service."  In a June 2001 
letter, VA again notified veteran that there was a one-year 
presumptive period.  Following that letter, veteran made his 
July 2001 statement that the seizures had occurred "since 
the first year."  

It is obvious that the veteran moved the onset of the 
seizures into the first, presumptive, year after learning of 
the one year presumptive period.  

While self-serving statements are to be expected in 
connection with claims, and such statements are not 
necessarily suspect, the Board may properly consider the 
personal interest a claimant has in his or her own case. See 
Pond v. West, 12 Vet. App. 341, 345 (1999); and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].  In this case, the timing and 
content of the veteran's statements leads to the inescapable 
conclusion that 
He modified his story in order to qualify for service 
connection, and thus obtain monetary benefits from the 
government.

Moreover, it appears that all of the veteran's statements, 
even those which place the onset of seizures after the end of 
the one year presumptive period but still in the 1970s, lack 
credibility.  An October 1999 VA outpatient treatment record 
stated that the veteran "had the first seizure during the 
day in the month of 9/99."     

The Board finds it significant that the veteran did not file 
a claim of entitlement to service connection for a seizure 
disorder until August 2000, almost three decades after 
service but within a short time after the September 1999 date 
of onset in his VA medical records.  See Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised]; see also Shaw v. Principi, 3 
Vet. App. 365 (1992) [a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim].

Although the Board has taken the veteran's statements into 
consideration, the Board finds the negative service medical 
records and post-service medical records to be more 
probative. See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact].

In view of the lack of any contemporaneous medical evidence 
indicating the veteran suffered from a seizure disorder while 
in-service, and no medical evidence that he suffered a 
seizure disorder prior to 1999, the Board finds his July 2001 
statement (and indeed his earlier statements) to be 
incredible.  Thus, Hickson element (2) has not been met, and 
the claim fails on that basis.

The Board will briefly touch upon the remaining Hickson 
element (3), medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Because there is no evidence in the record indicating that 
the current disability occurred during veteran's service, it 
follows that there is also no evidence of any nexus between 
an in-service injury or disease and the current disability. 
Thus, Hickson element (3) has not been met and the claim also 
fails on that basis.



In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a seizure disorder.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to service connection for a seizure disorder is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


